Citation Nr: 0839524	
Decision Date: 11/18/08    Archive Date: 11/25/08

DOCKET NO.  05-25 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1983 to June 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The issue of entitlement to service connection for cervical 
spine disability is addressed in the REMAND that follows the 
order section of this decision.


FINDING OF FACT

A chronic disorder of the lumbar spine was not present within 
one year of the veteran's discharge from service and no 
current disorder of the lumbar spine is etiologically related 
to service.


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated 
by active duty, and the incurrence or aggravation of 
arthritis of the lumbar spine during active duty may not be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided VCAA notice 
in a letter mailed in April 2004, before the initial 
adjudication of his claim.  Although the veteran has not been 
provided notice with respect to the disability-rating or 
effective-date element of the claim, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
lumbar spine disability.  Consequently, no disability rating 
or effective date will be assigned, so the failure to provide 
earlier notice with respect to those elements of the claim is 
no more than harmless error.

The record also reflects that the veteran's service treatment 
records and post-service medical records have been obtained.  
Although the veteran believes that some of his service 
medical records are missing, the Board is satisfied that all 
indicated development to obtain service medical records has 
been completed and that any further efforts would be futile.  
Neither the veteran nor his representative has identified any 
other existing evidence that could be obtained to 
substantiate the veteran's claim.  The Board is also unaware 
of any such evidence.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to this claim and that no VA 
medical opinion addressing the etiology of his claimed 
disability has been obtained.  The Board has determined that 
no such examination or opinion is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such development would result in evidence to 
substantiate the claim.  In this regard, the Board notes that 
although the veteran complained of back pain in service, no 
evidence of a back disorder was found in service.  In 
addition, there is no post-service medical evidence of a low 
back disorder until many years following the veteran's 
discharge from service, no post-service medical evidence 
showing that the veteran has been found to have a chronic 
lumbar spine disorder, or any indication in the post-service 
medical evidence that any current lumbar spine disorder is 
etiologically related to service.

In sum, the Board is satisfactorily that any errors in the 
RO's development and consideration of this claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.






Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran claims that his lumbar spine disability is 
attributable to trauma sustained in a May 1990 fall from a 
horse.  A May 1990 service record shows that X-ray studies of 
the veteran's skull and cervical spine were ordered because 
of trauma sustained when the veteran fell from a horse.  They 
do not show that he complained of or was found to have a 
lumbar spine disorder at that time.  The Board has considered 
the veteran's contention that some of his service treatment 
records are missing.  For purposes of this decision, the 
Board will assume that the veteran received treatment for low 
back complaints in service.  The Board also acknowledges that 
in connection with a Medical Board examination in February 
1992, the veteran reported a history of back problems; 
however, the examination at that time did not disclose the 
presence of a disorder of the lumbar spine.  Therefore, the 
Board must conclude that service medical records do not 
establish the presence of a chronic disorder of the lumbar 
spine.

Although the veteran filed a claim for service connection for 
other disabilities shortly after his discharge from service, 
he did not file a claim for service connection for low back 
disability until 2004.  The earliest post-service medical 
evidence of a back disorder is a private record dated in 
September 2003, which shows a complaint of back pain but no 
diagnosis or abnormal finding pertaining to the veteran's low 
back.  The only other medical evidence of a low back disorder 
is a report of private hospitalization in January 2004.  It 
reflects that the veteran experienced the acute onset of 
severe lumbar pain the day before admission while exchanging 
a car battery.  The diagnostic impression was acute lumbar 
spasm, rule out sciatica.

Thus, there is also no post-service medical evidence of a 
chronic disorder of the lumbar spine.  In addition, the 
documented episode of lumbar pain in January 2004 apparently 
resulted from an injury sustained at that time.  There is no 
post-service medical evidence suggesting that any currently 
present lumbar spine disorder is related to service.  
Moreover, to the extent that the veteran is claiming that he 
has had chronic low back symptoms since service, the Board 
does not find such a history to be credible in view of the 
fact that his initial service connection claim did not 
include a low back disorder and he did not report such a 
history when he provided history for clinical purposes in 
January 2004. 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.


ORDER

Entitlement to service connection for lumbar spine disability 
is denied.


REMAND

The veteran contends that service connection is warranted for 
cervical spine disability because it is related to service 
trauma.

A May 1990 service outpatient note states that cervical spine 
X-rays following a fall from a horse showed no osseous or 
soft tissue abnormality.  Records pertaining to emergency 
treatment following the veteran's October 1990 motorcycle 
accident note that the veteran's clavicle and right malleolus 
were fractured.  The veteran was found to have lost 
consciousness and he was diagnosed with a concussion.  In 
addition, he was fitted with a cervical collar and placed on 
a spine board for transportation to the hospital.  Subsequent 
service records, including records dated in August 1991, note 
the veteran's complaints of paresthesias in his upper 
extremities.

Following separation from active duty, the veteran underwent 
a VA orthopedic examination in December 2003, at which time 
an X-ray study confirmed the presence of degenerative changes 
in the veteran's cervical spine.  This report notes that the 
veteran's complaint of intermittent numbness in the upper 
extremities was associated with his cervical spine 
disability, but does not contain an opinion concerning the 
etiology of the cervical spine disability.  In light of these 
circumstances, the Board is of the opinion that the veteran 
should be afforded a VA examination to determine if his 
current cervical spine disability is etiologically related to 
service.

Finally, the Board notes that the veteran has not been 
provided appropriate notice with respect to the disability-
rating and effective-date elements of this claim.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, D.C., for the 
following action:

1.  The RO or AMC should send a letter to 
the veteran requesting that he provide any 
outstanding records pertaining to 
treatment or evaluation of his cervical 
spine disability or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  The letter should 
also include notice with respect to the 
disability-rating and effective-date 
elements of the veteran's claim.  

2.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any pertinent records identified but 
not provided by the appellant.

3.  If the RO or the AMC is unable to 
obtain any such evidence, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of evidence.

4.  Then, the veteran should be afforded a 
VA examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present disorders of his cervical spine.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

Based upon the examination results and the 
review of the claims folder, the examiner 
should provide an opinion with respect to 
each currently present disorder of the 
veteran's cervical spine as to whether 
there is a 50 percent or better 
probability that the disorder is 
etiologically related to service.

The rationale for all opinions expressed 
must also be provided.

5.  The RO or the AMC should also 
undertake any other indicated development.

6.  The RO or the AMC should then 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be issued a 
Supplemental Statement of the Case, and 
given the requisite opportunity to respond 
before the case is returned to the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


